         Case 2:10-cv-05135-JFL Document 193 Filed 03/19/19 Page 1 of 3



                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

CLARK R. HUFFMAN,                            :
BRANDI K. WINTERS,                           :
PATRICIA L. GRANTHAM,                        :
and LINDA M. PACE,                           :
individually and on behalf of                :
all others similarly situated,               :
                                             :
       Plaintiffs,                           :
                                             :
v.                                           :      Civil Action No. 2:10-CV-05135-JFL
                                             :
THE PRUDENTIAL INSURANCE                     :
COMPANY OF AMERICA,                          :
                                             :
       Defendant.                            :

                      PLAINTIFFS’ MOTION FOR FINAL APPROVAL
                           OF CLASS ACTION SETTLEMENT

       Pursuant to Fed. R. Civ. P. 23(e)(2), Plaintiffs Clark Huffman, Patricia Grantham, Linda

Pace, and Brandi Winters, by and through their undersigned counsel, hereby seek final approval of

the class action settlement that was preliminarily approved by this Court on November 21, 2018.

ECF No. 191. Since that time, notice has been sent to the Class in the manner prescribed by the

Court and no member of the Class has objected to the proposed settlement. The Settlement

Agreement provides for the creation of a Settlement Fund in the amount of $9 million that will be

distributed to Class Members pursuant to a formula after deducting attorney’s fees, expenses, and

incentive awards. The amount of the proposed settlement represents approximately ninety-five

percent (95%) of the potential class-wide damages and is an excellent result for the Class that is

more than fair, reasonable, and adequate.

       For these reasons and for those set forth in the accompanying Memorandum, final approval

of the settlement should be granted.
Case 2:10-cv-05135-JFL Document 193 Filed 03/19/19 Page 2 of 3



                            Respectfully submitted,

                            /s/ Cary L. Flitter
                            Cary L. Flitter
                            Andrew M. Milz
                            Flitter Milz, P.C.
                            450 N. Narberth Avenue
                            Narberth, PA 19072
                            (610) 822-0782 tel
                            (610) 667-0552 fax
                            cflitter@consumerslaw.com
                            amilz@consumerslaw.com

                            John C. Bell, Jr.
                            Admitted Pro Hac Vice
                            Lee W. Brigham
                            Admitted Pro Hac Vice
                            Bell & Brigham
                            Post Office Box 1547
                            Augusta, Georgia 30903-1547
                            (706) 722-2014 tel
                            (706) 722-7552 fax
                            john@bellbrigham.com
                            lee@bellbrigham.com

                            M. Scott Barrett
                            Admitted Pro Hac Vice
                            Barrett Wylie LLC
                            520 North Walnut Street (47404)
                            P.O. Box 5233
                            Bloomington, IN 47407-5233
                            (812) 334-2600 tel
                            (812) 337-8850 fax
                            scott@barrettwylie.com

                            Stuart T. Rossman (BBO #430640)
                            Admitted Pro Hac Vice
                            The National Consumer Law Center
                            7 Winthrop Square, 4th Floor
                            Boston, MA 02110
                            (617) 542-8010 tel
                            (617) 542-8028 fax
                            srossman@nclc.org

                            COUNSEL FOR PLAINTIFFS
         Case 2:10-cv-05135-JFL Document 193 Filed 03/19/19 Page 3 of 3



                                CERTIFICATE OF SERVICE

       I certify that I caused a true and correct copy of the foregoing Plaintiffs’ Motion for Final

Approval of the Settlement to be served upon all counsel of record on March 19, 2019 via

electronic mail and via the Court’s electronic filing system which will cause an electronic copy of

the document to be delivered to all counsel of record.


                                             /s/ Cary L. Flitter
                                             Cary L. Flitter
                                             Flitter Milz, P.C.
                                             450 N. Narberth Avenue
                                             Narberth, Pennsylvania 19072
                                             (610) 822-0782 tel
                                             (610) 667-0552 fax
                                             cflitter@consumerslaw.com

                                             COUNSEL FOR PLAINTIFFS
